DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application, filed 11/04/2021, is filed as a continuation of application 16/688,409, filed 11/19/2019. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 11/04/2021 and 07/20/2022 have been considered, initialed and are attached hereto.

Status of the Claims
Claims 42-55 are newly recited and are pending; and claims 1-41 are canceled. Claims 42-55 are examined below.

Drawings
The drawings are objected to because:
 Figure 1 reference characters 20 and 24 appear to be pointing at the same structure, however, the specification refers to 20 as blood and 24 as treated plasma reintroduced. Different reference numbers cannot be indicating the same structure. 
Similarly, figure 1 reference characters 10 and 16 are pointing at the same structure, however, the specification refers to 10 as “system” coupled to apheresis machine 12, and 16 “a highly-selective binding matrix within a housing”.
Further, it is not clear what structure reference character 22 at figure 1 is pointing to, and based on the specification there appears to be no structure (the specification identifies 22 as separation of the blood, which is not a structural component of the Figure).
Figure 2 shows both 202 and 204 pointing to the same structure, and the specification indicates 202 represents the sequestering chamber, and 204 represents a capture support. However, in Figure 2 no structure that is “capture support” is shown. 
Regarding Figure 3, reference character structures/parts appear to be referenced differently between the specification and the figure. For example, 206 and 208 are both referred to in the Figure as “fill port”, and then as “access ports” in the specification, and further each have a different reference numeral even though the figure identifies them as the same part. As such, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "206" and "208" have both been used to designate fill ports (according to the figure itself). 
This is similarly the case at figure 3 (and Figure 9, “frits”) for reference characters 212 and 214, which are identified in the figure as representative of porous frits, and then are identified in the specification as representative of filters.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "200" and "210" have both been used to designate fluid inlets, however, the specification identifies 210 as a fluid outlet.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "750" and "10" have both been used to designate the system.
Regarding Figure 9, reference character parts are referenced differently between the specification and the figure. For example, 200 and 201 are both referred to in the Figure as “Luer port”, and then identified as “inlet” and “outlet”, respectively, in the specification. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "902" and "903" (and also “Chamber A” in the specification) have all been used to designate the same flow path; (similarly “904” and “905” have been used to designate the same flow path; and “907” and “906”, and “909” and “908”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 42-50, 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over McNeil et al., US 2014/0074007A1 (IDS entered 11/04/2021) in view of Springer, T.A. (1996), Immunoaffinity Chromatography. Current Protocols in Protein Science, 3: 9.5.1-9.5.11. (11 pages) (hereinafter referred to as Current Protocols).
McNeil teach a system for removing a target component from a body fluid of a patient (see abstract and paras [0087]-[0098]), see specifically an apparatus comprising inlets (e.g., para [0088] and para [0168] (Figure 1, 1A)) and configured to receive the body fluid, a plurality of sequestering chambers disposed within the housing (paras [0089]-[0091], para [0199]) for receiving a portion of the body fluid. Although McNeil does not explicitly recite the language “a housing”, see para [0013], the sequestering chamber of the apparatus is part of a closed system of compartments and valves (further, see para [0015], sampling circuits can be created within the apparatus, and para [0050] the components are within the apparatus). It is understood from the prior art language (see for example as cited above) that the components are housed within the apparatus (i.e., a housing). McNeil teach a plurality of capture supports, respectively disposed with each of the plurality of sequestering chambers, and respectively configured to each bind a different target component (e.g., para [0199], the same or different binding chemistry).
	McNeil does teach various chromatographic supports are known in the art and maybe used for the sequestering chamber, for example McNeil teach supports such as sepharose beads (para [0177], see the use of column devices (see Examples of McNeil)).
	McNeil fails to teach an access port coupled to the housing and configured to facilitate insertion and/or removal of a capture support to or from one of the plurality of the sequestering chambers.
See Current Protocols, which demonstrate the structure of a Sepharose column (see e.g., page 2, Figure 9.5.1, such columns include access via an opening when connector at the end of the column is removed (i.e., the opening serves as a port to facilitate insertion and removal of solid support packing materials, e.g., beads). 
Regarding claims 42 and 43, it would have been prima facie obvious at the time the claimed invention was effectively filed that the system comprise an access port(s) coupled to the housing and to provide access to each of the sequestering chambers/ column supports of McNeil (namely an opening, as shown in Current Protocols), one motivated to provide such a port in order to facilitate insertion (packing) of the solid support at each column, which is material necessary for removal of the targeted substances in the patient’s blood. One having ordinary skill would have a reasonable expectation of success considering McNeil is describing a packed column type apparatus (i.e., it would be necessary that there be an opening to allow the material to be placed).
Regarding claims 44-47, see para [0199], McNeil teach a number of separate parallel sequestering chambers, or plumbed in series (for example, second chamber when the multiple is two chambers, connected to the outlet). McNeil’s apparatus (system) comprising an outlet (an outlet that receives the body fluid sample from the chambers and exits the system (Figure 1 at (2)). 
Regarding claim 48, McNeil teach filters (plurality of filters), for example at the partitioning chamber (separating sequestering chambers from inlet and outlet) (see also McNeil, claim 24 “plurality of in-line filters”). Also, in referring to the partitioning chamber, this chamber can have plural filters within, see e.g., para [0174], can be membrane cassettes, rolled sheet membranes, etc.). Also, notably, para [0206], McNeil teaches any number of filters, in any combination of modifications or functionalities, can be incorporated at various locations within the device.
Regarding claim 49, McNeil teach their system comprising a capture support disposed within one of the plurality of chambers and configured to bind a target component (see e.g., para [0154]).
Regarding claim 50, see also McNeil teach a plurality of capture supports, respectively disposed with each of the plurality of sequestering chambers, and respectively configured to each bind a different target component (e.g., para [0199], the same or different binding chemistry).
Regarding claims 54 and 55, the capture support comprising a solid support, such as beads (para [0164], ligand bound beads).

Claim(s) 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over McNeil et al., US PG Pub No. 2014/0074007A1 and Current Protocols, as applied to claim 49 above, and further in view of Josephs et al., Unleashing endogenous TNF-alpha as a cancer immunotherapeutic, Journal of Translational Medicine, 16(242), (2018), (8 pages) (IDS entered 07/20/2022).
McNeil et al. teach a system substantially as claimed for the extracorporeal removal/modification of components in a patient’s biological fluid.
	However, McNeil fails to teach the capture support comprises a portion of TNF (and as such, fails to teach a system that targets soluble TNF receptor). 
	Josephs teach extracorporeal removal of TNF receptors from a patient’s circulation as a way to improve treatment of tumor activity (see for example abstract, and also page 4, last col., last paragraph, to page 5 first col., first paragraph, taught as a therapeutic approach; see also page 5, conclusion). See the above citation, Josephs refer to the encouraging results achieved using single chain TNF affinity binding (page 5, col. 1, para 1).
	It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the system of McNeil in order to immobilized single chain TNF at the capture support positions of McNeil in order to provide a device capable of and intended for extracorporeal removal of TNF receptors, one motivated to do so in an effort to improve treatment of tumors by removing receptors targeting and interfering with TNF-alpha treatments (i.e., the motivation being that the art recognized extracorporeal removal of such receptors as desirable for tumor therapy). One having ordinary skill in the art would have a reasonable expectation of success because the extracorporeal system of McNeil is taught as providing capture support with immobilized selective or affinity ligand (the single chain TNF of Josephs is an affinity ligand). Further the system is intended for extracorporeal removal of targeted substances such as the receptors as described in Josephs. 

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over McNeil et al., in view of Current Protocols and Josephs et al. as applied to claim 52 previously above, and further in view of Krippner-Heidenreich et al., Single-Chain TNF, a TNF Derivative with Enhanced Stability and Antitumoral Activity, 180, (2008), p. 8176-8183 (IDS entered 07/20/2022). 
McNeil and the cited prior art teach a system substantially as claimed (see as cited above).
	However, the cited art including Josephs is silent as to whether their single chain TNF comprises 3 monomers of TNF. 
Krippner-Heidenreich et al. teach a single chain TNF molecule that is a TNF mutant consisting of three TNF monomers fused by short peptide linkers, that in comparison to wild-type TNF, was found to possess increased stability (both in vivo and in vitro) and displayed reduced system toxicity, yet enhanced anti-tumoral activity (see abstract). 
	It would have been prima facie obvious to have modified the system as taught by McNeil and Josephs in order to immobilized the single chain TNF of Krippner-Heidenreich et al. as the capture supports because of its increased stability. One having ordinary skill in the art would have a reasonable expectation of success because increased stability would be expected to provide for a better (improved) system/device. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Copending 16/688,409
Claims 42-52, 54 and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-53 of copending Application No. 16/688,409 in view of McNeil.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly recites a system (i.e., an immunopheresis column) for removing a target component from a body fluid of a patient, the system comprising a housing, an inlet coupled to said housing and for receiving a body fluid, a sequestering chamber disposed with in the housing. The copending application does teach an access port coupled to the housing and configured to facilitate insertion and/removal, as claimed.
The copending application differs from the claimed invention in that it fails to recite the system comprising a plurality of sequestering chambers disposed within the housing and configured to each receive a portion of the body fluid from the inlet.
 McNeil is as cited in detail previously above, disclosing a system substantially as that of the copending application. McNeil specifically teach the system comprising multiple sequestering compartments in parallel (see paras [0015] and [0199], with capture supports having the same or different chemistry). 
Regarding claims 42 and 43, it would have been prima facie obvious to one having ordinary skill in the art to further provide the system with a plurality of sequestering chambers to increase removal of a target analyte (the amount of sample exposed at once) and further to allow removal or modification of different target analytes (as in McNeil) (i.e., a plurality of sequestering chambers, each with access). One having ordinary skill would have a reasonable expectation of success because McNeil demonstrate such a modification to this type of device is feasible (see McNeil successfully demonstrate the ability to provide in parallel). 
Regarding claims 44-47, see as cited in detail previously above, McNeil teach providing the plurality either in parallel or in series (in series, the second (or last) chamber would be coupled to the outlet).
 Regarding claim 48, McNeil teach filters (plurality of filters), for example at the partitioning chamber (separating sequestering chambers from inlet and outlet) (see also McNeil, claim 24 “plurality of in-line filters”). Also, in referring to the partitioning chamber, this chamber can have plural filters within, see e.g., para [0174], can be membrane cassettes, rolled sheet membranes, etc.). Also, notably, para [0206], McNeil teaches any number of filters, in any combination of modifications or functionalities, can be incorporated at various locations within the device. Filters are taught by McNeil as intended for removing unwanted components, for example. It would have been further obvious to have modified the system as taught by the copending application, with filters within the housing, between the chambers and the inlet/outlet, in order to filter unwanted components from the body fluid sample. One having ordinary skill having a reasonable expectation of success because McNeil teach such devices can have any number of filters at various locations. 
Regarding claims 49 and 50, see copending claim 42. Considering the combination of the art teaches providing a plurality, it would have been obvious (for the reasons as above with the independent claim and claim 43) to provide a capture support at each component.
Regarding claim 51, see copending claim 47-49.
Regarding claim 52, see copending claim 49.
Regarding claims 54 and 55, see copending claims 43 and 44.

Claim 53 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-53 of copending 16/688,409 view of McNeil, as applied to claim 52 above, and further in view of Krippner-Heidenreich et al.
Regarding claim 53, the copending application fails to teach TNF comprising at least three TNF monomers or portions thereof (claim 51). 
Krippner-Heidenreich et al. teach a single chain TNF molecule that is a TNF mutant consisting of three TNF monomers fused by short peptide linkers, that in comparison to wild-type TNF, was found to possess increased stability (both in vivo and in vitro) and displayed reduced system toxicity, yet enhanced anti-tumoral activity (see abstract). 
It would have been prima facie obvious to have modified the system as taught by McNeil and Josephs in order to immobilized the single chain TNF of Krippner-Heidenreich et al. as the capture supports because of its increased stability. One having ordinary skill in the art would have a reasonable expectation of success because increased stability would be expected to provide for a better (improved) system/device.
This is a provisional nonstatutory double patenting rejection.

Copending 17/519,462
Claims 42-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-56 of copending Application No. 17/519,462 (reference application) in view of McNeil and Current Protocols.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly recites a system (a column system) for removing a target component from a body fluid of a patient, the system comprising a sequestering chamber (see recited as a compartment).
The copending application fails to recite the system comprising a housing with an inlet coupled to the housing for receiving the body fluid, and fails to teach the system comprising a plurality of sequestering chambers and an access port coupled to the housing configured to facilitate insertion and/or removal of a capture support from one of the plurality of the sequestering chambers. 
McNeil is as cited in detail previously above, disclosing a system substantially as that of the copending application (see as cited in detail previously above, the system inside a housing, see discussed above, e.g., para [0050]), the system comprising an inlet for allowing body fluid sample into the system. McNeil specifically teach the system comprising multiple sequestering compartments in parallel (see paras [0015] and [0199], with capture supports having the same or different chemistry, i.e. able to contact greater volume of sample with capture support(s)). 
See Current Protocols, which demonstrate the structure of a Sepharose column (see e.g., page 2, Figure 9.5.1, such columns include access via an opening when connector at the end of the column is removed (i.e., the opening serves as a port to facilitate insertion and removal of solid support packing materials, e.g., beads). 
It would have been prima facie obvious to have provided the system within a housing and with an inlet coupled to the housing, in order to provide a contained system with an inlet coupled to the housing, to provide the sample to the interior for binding, and outlet coupled to the housing, for return of sample (as in McNeil, thereby also addressing claim 45). In particular, it would have been an obvious matter of design choice to have modified the column of the copending application in order to provide it within a housing comprising a coupled inlet, and outlet, as in McNeil; the modification would not particularly change the capabilities of the system, but rather would secure all components together at the interior (closed system). 
Further, it would have been prima facie obvious to one having ordinary skill in the art to further provide the system with a plurality of sequestering chambers (rather than just the one column) for the reasons as discussed previously above (McNeil). 
It would have been prima facie obvious (regarding claims 42 and 43) at the time the claimed invention was effectively filed, that the system comprise an access port(s) coupled to the housing and to provide access to each of the sequestering chambers/ column supports of the copending application (namely an opening, as shown in Current Protocols), one motivated to provide such a port in order to facilitate insertion (packing) of the solid support at each column, which is material necessary for removal of the targeted substances in the patient’s blood. One having ordinary skill would have a reasonable expectation of success considering the copending application is describing a packed column type apparatus (i.e., it would be necessary that there be an opening to allow the material to be placed).
Regarding claims 44-47, see as discussed previously above (McNeil), it would have been obvious to modify the copending application for the same reasons as discussed previously above (see above, as the same analyses also applies).
Regarding claim 48, McNeil teach filters (plurality of filters), for example at the partitioning chamber (separating sequestering chambers from inlet and outlet) (see also McNeil, claim 24 “plurality of in-line filters”). Also, in referring to the partitioning chamber, this chamber can have plural filters within, see e.g., para [0174], can be membrane cassettes, rolled sheet membranes, etc.). Also, notably, para [0206], McNeil teaches any number of filters, in any combination of modifications or functionalities, can be incorporated at various locations within the device. Filters are taught by McNeil as intended for removing unwanted components, for example. It would have been further obvious to have modified the system as taught by the copending application, with filters within the housing, between the chambers and the inlet/outlet, in order to filter unwanted components from the body fluid sample. One having ordinary skill having a reasonable expectation of success because McNeil teach such devices can have any number of filters at various locations. 
Regarding claims 49 and 50, see copending claim 42. Considering the combination of the art teaches providing a plurality, it would have been obvious (for the reasons as above with the independent claim and claim 43) that each comprise capture support.
Regarding claims 51 and 52, see copending claims 42 and 50.
Regarding claim 53, see copending claim 50.
Regarding claims 54 and 55, see copending claims 42, 57 and 58.
This is a provisional nonstatutory double patenting rejection.

Copending 17/519,439
Claims 42-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-60 of copending Application No. 17/519,439 (reference application) in view of McNeil and Current Protocols.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly recites a system (a column system) for removing a target component from a body fluid of a patient, the system comprising a sequestering chamber (see recited as a compartment).
The copending application fails to recite the system comprising a housing with an inlet coupled to the housing for receiving the body fluid, and fails to teach the system comprising a plurality of sequestering chambers and an access port coupled to the housing configured to facilitate insertion and/or removal of a capture support from one of the plurality of the sequestering chambers. 
McNeil is as cited in detail previously above, disclosing a system substantially as that of the copending application (see as cited in detail previously above under 35 U.S.C. 102, recited as a closed system (inside a housing, see discussed above, e.g., para [0050]), the system comprising an inlet for allowing body fluid sample into the system. McNeil specifically teach the system comprising multiple sequestering compartments in parallel (see paras [0015] and [0199], with capture supports having the same or different chemistry, i.e. able to contact greater volume of sample with capture support(s)). 
See Current Protocols, which demonstrate the structure of a Sepharose column (see e.g., page 2, Figure 9.5.1, such columns include access via an opening when connector at the end of the column is removed (i.e., the opening serves as a port to facilitate insertion and removal of solid support packing materials, e.g., beads). 
It would have been prima facie obvious to have provided the system within a housing and with an inlet coupled to the housing, in order to provide access to the contained system, and further, so that the sample is provided to the interior for binding, and further an outlet coupled to the housing, for return of sample. In particular, it would have been an obvious matter of design choice to have modified the column of the copending application in order to provide it within a housing comprising a coupled inlet, and outlet, as in McNeil; the modification would not particularly change the capabilities of the system, but rather would secure all components together at the interior. One would expect success since the modification would merely contain the components, as in McNeil, providing a closed system for use. 
Further, it would have been prima facie obvious to one having ordinary skill in the art to further provide the system with a plurality of sequestering chambers (rather than just the one column) for the reasons as discussed previously above (McNeil). 
It would have been prima facie obvious (regarding claims 42 and 43) at the time the claimed invention was effectively filed, that the system comprise an access port(s) coupled to the housing and to provide access to each of the sequestering chambers/ column supports of the copending application (namely an opening, as shown in Current Protocols), one motivated to do so for the reasons as discussed previously above (see analyses above, as the same reasoning applies presently).
Regarding claims 44-47, see as discussed previously above (McNeil), it would have been obvious to modify the copending application for the same reasons as discussed previously above (see above, as the same analyses also applies).
Regarding claim 48, McNeil teach filters (plurality of filters), for example at the partitioning chamber (separating sequestering chambers from inlet and outlet) (see also McNeil, claim 24 “plurality of in-line filters”). Also, in referring to the partitioning chamber, this chamber can have plural filters within, see e.g., para [0174], can be membrane cassettes, rolled sheet membranes, etc.). Also, notably, para [0206], McNeil teaches any number of filters, in any combination of modifications or functionalities, can be incorporated at various locations within the device. Filters are taught by McNeil as intended for removing unwanted components, for example. It would have been further obvious to have modified the system as taught by the copending application, with filters within the housing, for the same reasons as discussed previously above.
Regarding claims 49 and 50, see copending claim 42. Considering the combination of the art teaches providing a plurality, it would have been obvious (for the reasons as above with the independent claim and claim 43) that each comprise capture support.
	Regarding claim 51, see copending claim 42 and 52.
	Regarding claim 52, see copending claim 53. 
	Regarding claim 53, see copending claim 54. 
Regarding claims 54 and 55, see as discussed previously above, McNeil teach a system substantially similar to that claimed, McNeil teach capture support comprising a solid support material, such as beads (para [0164], ligand bound beads). It would have been obvious to have modified the copending system in order to provide capture support comprising beads as in McNeil as an obvious matter of applying a known technique to a known device. In particular, the base device is known to those having ordinary skill (see as in McNeil). Similarly, the prior art recognized an appropriate capture support for such devices is solid support comprising beads. One having ordinary skill would have recognized that by applying the known technique to the known device, the yielded results would have been predictable (namely, provided capture support appropriate for binding targeted analyte). As such, one having ordinary skill would have had a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection.

Copending 17/519,494
Claims 42-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-45 and 47-54 of copending Application No. 17/519,494 (reference application) in view of McNeil and Current Protocols. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a system for removing a target component from a body fluid of a patient, the system substantially similar to that presently claimed (namely, comprising a  housing, an inlet coupled to the housing and configured to receive the body fluid, a plurality of sequestering chamber (see claims 42 and 44).
The copending application fails to recite an access port coupled to the housing and configured to facilitate insertion and/or removal of a capture support to or from one or more of the plurality of sequestering chambers. 
McNeil is as cited in detail previously above, disclosing a system substantially as that of the copending application (see as cited in detail previously above under 35 U.S.C. 102, recited as a closed system (inside a housing, see discussed above, e.g., para [0050]), the system comprising an inlet for allowing body fluid sample into the system. McNeil specifically teach the system comprising multiple sequestering compartments in parallel (see paras [0015] and [0199], with capture supports having the same or different chemistry, i.e. able to contact greater volume of sample with capture support(s)). 
See Current Protocols, which demonstrate the structure of a Sepharose column (see e.g., page 2, Figure 9.5.1, such columns include access via an opening when connector at the end of the column is removed (i.e., the opening serves as a port to facilitate insertion and removal of solid support packing materials, e.g., beads). 
Regarding claims 42 and 43, it would have been prima facie obvious at the time the claimed invention was effectively filed that the system comprise an access port(s) coupled to the housing and to provide access to each of the sequestering chambers/ column supports (namely an opening, as shown in Current Protocols), one motivated to provide such a port for the same reasons as discussed previously above.
Regarding claims 44-47, see as discussed previously above (McNeil), it would have been obvious to modify the copending application for the same reasons as discussed previously above (see above, as the same analyses also applies).
	Regarding claim 48, see copending claim 54.
	Regarding claims 49 and 50, see copending claims 47 and 48.
	Regarding claim 51, see copending claim 49.
	Regarding claim 52, see copending claim 50.
	Regarding claim 53, see copending claim 51.
	Regarding claims 54 and 55, see copending claims 52 and 53. 
This is a provisional nonstatutory double patenting rejection.

Copending 17/824,867
Claims 42-50, 54 and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-67 of copending Application No. 17/824,867 (reference application) in view of McNeil.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a system for removing a target component from a body fluid of a patient, the system substantially similar to that presently claimed (see claim 54, 66 and 67).
However, the copending application fails to recite a plurality of sequestering chambers.
See McNeil as cited in detail previously above, McNeil teaching a substantially similar device comprising a plurality of sequestering chambers.
It would have been obvious to have modified the copending system in order to provide the system comprising a plurality of sequestering chambers as claimed for the reasons as cited in detail previously above (see above analyses, as the same reasoning also applies presently).
Regarding claim 43, see copending claim 66 and the combination as cited in detail above.
Regarding claims 44-47, see as discussed previously above (McNeil), it would have been obvious to modify the copending application for the same reasons as discussed previously above (see above, as the same analyses also applies).
Regarding claim 48, McNeil teach filters (plurality of filters), for example at the partitioning chamber (separating sequestering chambers from inlet and outlet) (see also McNeil, claim 24 “plurality of in-line filters”). Also, in referring to the partitioning chamber, this chamber can have plural filters within, see e.g., para [0174], can be membrane cassettes, rolled sheet membranes, etc.). Also, notably, para [0206], McNeil teaches any number of filters, in any combination of modifications or functionalities, can be incorporated at various locations within the device. Filters are taught by McNeil as intended for removing unwanted components, for example. It would have been further obvious to have modified the system for the same reasons as discussed previously above. 
Regarding claims 49 and 50, see above and copending claim 54. 
Regarding claim 51, see copending claim 54. 
Regarding claims 54 and 55, see McNeil does teach capture support that is a solid support comprising beads; see also above, it would have been obvious to have modified the copending application for the same reasons as discussed previously above (see above, as the same reasoning applies).

Claims 51 and 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-67 of copending Application No. 17/824,867 (reference application) in view of McNeil, and further in view of Josephs et al.
The copending application and the cited art teach a system substantially as claimed (see above); however, fails to teach the capture support comprises a portion of TNF (and as such, fails to teach a system that targets soluble TNF receptor). 
	However, see Josephs et al., Josephs teach extracorporeal removal of TNF receptors from a patient’s circulation as a way to improve treatment of tumor activity (see for example abstract, and also page 4, last col., last paragraph, to page 5 first col., first paragraph, taught as a therapeutic approach; see also page 5, conclusion). See the above citation, Josephs refer to the encouraging results achieved using single chain TNF affinity binding (page 5, col. 1, para 1).
	It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the system of the copending application and McNeil in order to immobilized single chain TNF at the capture support positions of McNeil in order to provide a device capable of and intended for extracorporeal removal of TNF receptors, one motivated to do so in an effort to improve treatment of tumors by removing receptors targeting and interfering with TNF-alpha treatments (i.e., the motivation being that the art recognized extracorporeal removal of such receptors as desirable for tumor therapy). One having ordinary skill in the art would have a reasonable expectation of success because the extracorporeal system of McNeil is taught as providing capture support with immobilized selective or affinity ligand (the single chain TNF of Josephs is an affinity ligand). Further the system is intended for extracorporeal removal of targeted substances such as the receptors as described in Josephs. 

Claim 53 is rejected on the ground of nonstatutory double patenting as being unpatentable over 54-67 of copending Application No. 17/824,867 (reference application) in view of McNeil and Joseph as applied to claim 52 above, and further in view of Krippner-Heidenreich et al.
Regarding claim 53, the copending application and the cited art fails to teach TNF comprising at least three TNF monomers or portions thereof (claim 51). 
Krippner-Heidenreich et al. teach a single chain TNF molecule that is a TNF mutant consisting of three TNF monomers fused by short peptide linkers, that in comparison to wild-type TNF, was found to possess increased stability (both in vivo and in vitro) and displayed reduced system toxicity, yet enhanced anti-tumoral activity (see abstract). 
It would have been prima facie obvious to have modified the system as taught by McNeil and Josephs in order to immobilized the single chain TNF of Krippner-Heidenreich et al. as the capture supports because of its increased stability. One having ordinary skill in the art would have a reasonable expectation of success because increased stability would be expected to provide for a better (improved) system/device.
This is a provisional nonstatutory double patenting rejection.


US 11,123,467 B2
Claims 42-50, 52, 55 and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,123,467 in view of McNeil. 
US 11,123,467 similarly recite a system for removing a target component from a body fluid sample of a patient, the system comprising a housing, an inlet coupled to the housing and configured to receive the body fluid sample, a sequestering chamber disposed within the housing, an access port coupled to the housing and configured to facilitate insertion/remove of capture support to or from sequestering chamber (see claim 1). 
US 11,123,467 fails to recite the system comprising a plurality of sequestering chambers. 
McNeil is as cited in detail previously above, disclosing a system substantially as that of the copending application. McNeil specifically teach the system comprising multiple sequestering compartments in parallel (see paras [0015] and [0199], with capture supports having the same or different chemistry). 
It would have been prima facie obvious to one having ordinary skill in the art to further provide the system with a plurality of sequestering chambers for the reasons as discussed previously above (see detailed analysis above, as the same reasoning also applies presently).
Regarding claim 43, see copending claim 66 and the combination as cited in detail above.
Regarding claims 44-47, see as discussed previously above (McNeil), it would have been obvious to modify the copending application for the same reasons as discussed previously above (see above, as the same analyses also applies).
Regarding claim 48, the copending application does teach a filter housed within the housing and configured to separate capture support from inlet and outlet. McNeil also teach filters (plurality of filters), for example at the partitioning chamber (separating sequestering chambers from inlet and outlet) (see also McNeil, claim 24 “plurality of in-line filters”). Also, in referring to the partitioning chamber, this chamber can have plural filters within, see e.g., para [0174], can be membrane cassettes, rolled sheet membranes, etc.). Also, notably, para [0206], McNeil teaches any number of filters, in any combination of modifications or functionalities, can be incorporated at various locations within the device. Filters are taught by McNeil as intended for removing unwanted components, for example. It would have been further obvious to have modified the system with a plurality of filters for the same reasons as discussed previously above (i.e. to separate each sequestering chamber). 
Regarding claim 49, see as cited above, US 11,123,467 teaches a capture support (claim 1 of US 11,123,467).
Regarding claim 50, see the combination of the cited art addresses a plurality of sequestering chambers each comprising a capture support (see as indicated above). 
Regarding claims 51 and 52, see US 11,123,467 claims 7 and 8.
Regarding claim 54 and 55, see US 11,123,467 claim 10.

Claim 53 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US 11,123,467 in view of McNeil et al., as applied to claim 52 above, and further in view of Krippner-Heidenreich et al. 
Regarding claim 53, the copending application in view of McNeil teach a system substantially as claimed (see as cited above). However, the copending application fails to teach at least three TNF monomers or portions thereof (claim 51). 
Krippner-Heidenreich et al. teach a single chain TNF molecule that is a TNF mutant consisting of three TNF monomers fused by short peptide linkers, that in comparison to wild-type TNF, was found to possess increased stability (both in vivo and in vitro) and displayed reduced system toxicity, yet enhanced anti-tumoral activity (see abstract). 
	It would have been prima facie obvious to have modified the system as taught by McNeil and Josephs in order to immobilized the single chain TNF of Krippner-Heidenreich et al. as the capture supports because of its increased stability. One having ordinary skill in the art would have a reasonable expectation of success because increased stability would be expected to provide for a better (improved) system/device.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1677